—Motion granted and order of Oswego County Family Court summarily reversed and matter remitted to Oswego County Family Court for further proceedings in accordance with the following Memorandum: Respondent appeals from an order of the Ontario County Family Court denying objections to the order of a Hearing Examiner. He has submitted uncontroverted proof that seven of eight tape recordings of proceedings before the Hearing Examiner are of such poor quality that they are not transcribable. The missing dates appear to include all of the testimony. The single transcript provided is insufficient for meaningful appellate review and reversal is required. Family Court should vacate the order of the Hearing Examiner and order a de novo hearing. Present — Pine, J. P., Balio, Lawton, Fallon and Doerr, JJ. (Filed Mar. 31, 1994.)